Citation Nr: 1749665	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-29 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for pneumonia (also claimed as breathing problems).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for colon cancer.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for skin condition as a result of exposure to herbicides.

6.  Entitlement to service connection for a disability manifested by weight loss.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for paranoid schizophrenia.

9.  Entitlement to an effective date prior to February 28, 2011, for the award of service connection for right lower extremity neurological impairment associated with subarachnoid hemorrhage as secondary to the service connected disability of traumatic brain injury.

10.  Entitlement to an effective date prior to February 28, 2011, for the award of service connection for right upper extremity neurological impairment associated with subarachnoid hemorrhage as secondary to the service connected disability of traumatic brain injury.

11.  Entitlement to an effective date prior to February 28, 2011, for the award of service connection for left lower extremity neurological impairment associated with subarachnoid hemorrhage as secondary to the service connected disability of traumatic brain injury.

12.  Entitlement to an effective date prior to February 28, 2011, for the award of service connection for left upper extremity neurological impairment associated with subarachnoid hemorrhage as secondary to the service connected disability of traumatic brain injury.

13.  Entitlement to an effective date prior to February 28, 2011, for the award of service connection for visual defect associated with subarachnoid hemorrhage as secondary to the service connected disability of traumatic brain injury.

14.  Entitlement to an effective date prior to February 28, 2011, for the award of service connection for voiding dysfunction associated with subarachnoid hemorrhage as secondary to the service connected disability of traumatic brain injury.

15.  Entitlement to an effective date prior to February 28, 2011, for the award of service connection for chronic constipation associated with subarachnoid hemorrhage as secondary to the service connected disability of traumatic brain injury.

16.  Entitlement to an effective date prior to February 28, 2011, for the award of service connection for seizure disorder associated with subarachnoid hemorrhage as secondary to the service connected disability of traumatic brain injury.

17.  Entitlement to an effective date prior to February 28, 2011, for the award of service connection for posttraumatic stress disorder (PTSD) with delusional disorder.

18.  Entitlement to service connection for degenerative joint disease of the neck.

19.  Entitlement to service connection for degenerative joint disease of the lower back.

20.  Entitlement to service connection for tuberculosis.

21.  Entitlement to an initial compensable rating for traumatic brain injury.

22.  Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1952 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to service connection for tuberculosis and degenerative joint disease of the neck and back, and entitlement to compensable initial ratings for traumatic brain injury and headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was treated in service for pneumonia; that condition resolved and he has not had pneumonia or any other respiratory disorder during the appeals period.

2.  The Veteran's current hypertension did not have its onset in service or for many years thereafter, and is not related to service.

3.  The Veteran's colon cancer did not have its onset in service or for many years thereafter, and is not related to service.

4.  The Veteran did not develop erectile dysfunction during service and such is not related to service.

5.  The Veteran is not shown to have served in Vietnam, or to have otherwise been exposed to herbicides in service, to include during service in Korea.

6.  A skin disorder was not manifested in service or for many years thereafter, and there is no probative evidence that such disability may be etiologically related to the Veteran's service, to include during service in Korea.

7.  The Veteran does not have a disability manifested by weight loss.  

8.  The Veteran's diabetes mellitus was not manifested in service or to a compensable degree within one year of separation and is otherwise unrelated to service.

9.  The Veteran was treated for paranoid schizophrenia years after his separation from service; his current psychiatric diagnosis is PTSD with delusional disorder, and service connection has previously been granted for that disability.  

10.  By a June 2007 rating decision, the RO denied the Veteran's claim of service connection for residuals of head trauma; the Veteran did not file a notice of disagreement with that rating decision.  

11.  The Veteran's reopened claim for service connection for residuals of head trauma was not received until February 28, 2011.

12.  The June 2013 rating decision on appeal granted service connection for neurological impairment of the right and left upper and right and left lower extremities; visual defect; voiding dysfunction; chronic constipation; and seizure disorder, all as secondary to traumatic brain injury.

13.  The Veteran did not file a notice of disagreement and with the effective date of the award of service connection for PTSD with delusional disorder ischemic heart disease within one year of notice of the November 2012 rating decision.

14.  In January 2014, the Veteran filed a freestanding claim for an earlier effective date for the grant of service connection for PTSD with delusional disorder.



CONCLUSIONS OF LAW

1.  The criteria for service connection for pneumonia have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for a disability manifested by weight loss have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

9.  The criteria for an effective date prior to February 28, 2011, for the grant of service connection for neurological impairment of the right and left upper and right and left lower extremities; visual defect; voiding dysfunction; chronic constipation; and seizure disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

10.  The request for an effective date prior to February 28, 2011 for service connection for PTSD with delusional disorder is precluded by law and must be dismissed.  38 U.S.C.A. § 7105 (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

Standard letters in September 2011 and October 2012 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c).

The record contains extensive service treatment records of the Veteran.  While the record contains a Formal Finding of Unavailability of Service Treatment Records dated in November 2012, it appears that the record does contain complete or nearly complete copies of the service treatment record that were provided by the Veteran himself.  Post-service VA and private treatment records have been obtained.   The Social Security Administration was contacted for medical records; SSA responded that no records were available.  The Veteran was provided VA medical examinations in October 2012, December 2012, May 2013, and June 2013.  The examinations provided evidence relevant to the claims for service connection for pneumonia, erectile dysfunction, and schizophrenia.

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the other disabilities on appeal and his military service.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim because the evidence of record is sufficient to decide the claim.  In this regard, the Board notes that the first showing of hypertension, diabetes mellitus, a skin disorder, or colon cancer in the record is many years after the Veteran's separation from service, and, since there is no competent medical evidence suggesting that these disabilities may be the result of his period of active service, an examination is not warranted.  Thus, VA's duty to assist has been met.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. " To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for certain specified chronic diseases, such as hypertension, diabetes mellitus, malignant tumors, and psychoses, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.§ 5107 (b) (West 2014).

Pneumonia 

The Veteran was treated for left lower lobe pneumonia in service in May 1954 and June 1954.  He was hospitalized and treated with penicillin.  His symptoms rapidly subsided and he was returned to duty.  A January 1956 service treatment record noted the Veteran was treated for a pulmonary hemorrhage.  On the separation examination in October 1957, an expiratory wheeze in the chest was noted.  Chest X-ray was normal.  A treatment record the following day noted that the Veteran was seen with a sore throat, cough, vomiting, chills, and fever.  A treatment record from a week later noted that he had improved.

During a hospitalization in May 1961, a chest X-ray was normal.  On VA examination in April 1962 examination of the respiratory system was normal.  On VA examination in June 1963 examination of the respiratory system was normal.  Chest X-ray in July 1963 was normal.

VA examination in March 1977 noted normal respiratory system.  

A VA respiratory examination was conducted in October 2012.  The Veteran denied having a diagnosed respiratory condition.  He reported that he experienced mild dyspnea with 500 feet prior to rest, and denied use of any respiratory medications.  The examiner noted that a chest X-ray in October 2011 showed no active disease.  In an addendum to the examination report completed in May 2013, the examiner stated that he had reviewed the claims file and that:

The Veteran has a history of pneumococcal pneumonia and a pulmonary hemorrhage while in service however he has no complications of either.  He is asymptomatic from a respiratory standpoint therefore there is no respiratory condition resulting from in-service pneumonia or pulmonary hemorrhage.

At no time during the pendency of this claim has there been a diagnosis of pneumonia.  While the Veteran was treated in service for pneumonia, the condition was noted to have resolved with treatment, and the postservice medical evidence does not show any ongoing problems with pneumonia.  In fact, the Veteran's respiratory system was noted as normal on VA examinations in 1962, 1963, and 1977, and the October 2012 VA examiner found that the Veteran was "asymptomatic from a respiratory standpoint therefore there is no respiratory condition resulting from in-service pneumonia or pulmonary hemorrhage."

In the absence of proof of such present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

There is no diagnosis of pneumonia by a medical professional at any time since service, and the Veteran is not shown to be competent to diagnose such disability.  Although he is competent to attest as to symptoms he has observed, a diagnosis of pneumonia is not a simple medical condition susceptible to lay diagnosis and, clearly, his reported symptoms have not later supported a diagnosis by any medical professional.  Nor is pneumonia a condition for which lay observation has been found to be competent to establish the presence of disability.  Charles v. Principi, 16 Vet. App. 370 (2002).

The preponderance of the evidence is against the claim for service connection for pneumonia; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107 (b).

Hypertension

The service treatment records do not show a diagnosis of hypertension.  The service treatment records note blood pressure readings of 120/72 in July 1954 and 110/70 in September 1954.  On the service separation examination in October 1957, blood pressure was noted as 120/78.  

Post-service, VA examination in April 1962 noted a blood pressure reading of 140/84.  In November 1962 blood pressure of 120/90 was noted.  On VA examination in June 1963, blood pressure was 130/90.  

A VA examination in March 1977 noted a diagnosis of hypertension.  Subsequent treatment records have continued to note hypertension.

The Board finds that service connection is not warranted for hypertension.  The evidence does not show that hypertension manifested during service or to a compensable degree within a year after discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  The service treatment and examination records are silent as to any diagnosis of hypertension, and the earliest clinical evidence of diagnosed hypertension dates approximately 20 years after discharge.  Examinations in the years after service did not show hypertension.  

Furthermore, the evidence does not contain sufficient evidence linking the currently diagnosed hypertension to service.  While the Veteran filed a claim that his hypertension is related to service, the question of whether it is related to his military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in this case.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Moreover, the evidence does not establish an in-service injury, disease or event to which any current hypertension could plausibly be related; that is, there is no indication that it might be related to service besides the claim, which is insufficient to trigger VA's duty to assist. 

Accordingly, service connection for hypertension is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for hypertension, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Colon Cancer

The service treatment records do not show any complaints or findings related to colon cancer.  On the separation examination in October 1957, examination of the anus and rectum was normal.

The record demonstrates that colon cancer was diagnosed in October 2002.  

The Board finds that service connection is not warranted for colon cancer.  The record does not show that this cancer manifested during service, and the earliest clinical evidence of it dates more than 40 years after discharge.  Furthermore, the evidence does not contain any medical evidence linking the currently diagnosed colon cancer to service and the duty to assist is not triggered for a VA examination as there is no indication that the cancer may be related to service because the only temporal evidence places the onset decades later without an in-service injury, disease or event to which it could plausibly be related.  

Accordingly, service connection for colon cancer is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Erectile Dysfunction

The service treatment records do not contain any complaint or report of erectile dysfunction.  

On VA examination in April 1962, the Veteran reported that he had been impotent most of the time for the past one and one-half years.  On examination, his external genitalia were normal.  On VA examination in June 1963, the examiner noted normal genitourinary examination.  A VA hospitalization report from October 1966 noted the Veteran reported impotence for several weeks after a new marriage.  

A June 1996 VA treatment record referred to the Veteran's erectile dysfunction secondary to diabetes.  

On VA examination in June 2013 attributed the Veteran's erectile dysfunction to his diabetes and hypertension.

The service treatment records do not show any problems with erectile dysfunction.  In April 1962 the Veteran reported having problems with impotence for the past one and one-half years.  The Veteran's current diagnosis of erectile dysfunction has been medically associated with his nonservice-connected conditions of diabetes and hypertension.  

The Board recognizes that the Veteran is certainly competent to report erectile dysfunction.  However, given that erectile dysfunction was not shown in service and there is no competent evidence relating any current erectile dysfunction to service, service connection for erectile dysfunction on a direct basis is not warranted. 

The Veteran's current erectile dysfunction has been medically associated with his diabetes and hypertension.  The Veteran has been found to not be entitled to service connection for diabetes or hypertension.  Accordingly, there is no basis for a claim for service connection for erectile dysfunction as secondary to diabetes or hypertension as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Skin

The Veteran contends that he has a skin disability that he believes resulted from exposure to herbicides during his service in Korea.  

A Veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  The Department of Defense (DoD) has determined that herbicide (including Agent Orange) was used along the Korean DMZ from April 1, 1968, to August 31, 1971; Veterans assigned to one of the units listed as being at or near the Korean DMZ during that time period are also presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iv). 

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service and has contracted an enumerated disease, such Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). When a claimed disorder is not included as a presumptive disorder under 38 C.F.R. § 3.309 (e), direct service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran did not serve in Vietnam, and his service in Korea in the 1950s predated the period of documented use of herbicides in the Korean DMZ.  He has provided no evidence to support his allegation of exposure to herbicides during service.  Furthermore, he has not demonstrated that he is an expert in identifying Agent Orange or that he otherwise has a sound basis for knowing that he was exposed to it.  For these reasons, the preponderance of the evidence indicates that the Veteran was not exposed to herbicides in service.

The service treatment records do not show any complaints or treatments for a skin disorder.  VA examinations in April 1962, June 1963, and March 1977 noted normal/negative skin examinations.  The Veteran was treated for "jock itch" in July 1998.  In January 2010, his skin was noted as "warm and dry.  Well hydrated.  No petechiae or other rashes obvious."  The VA treatment records do not show any chronic skin disorders during the appeals period.  

In the absence of proof of present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for a skin disability must be denied.


Weight Loss

The service treatment records do not contain any reference to a disability manifested by weight loss.  At enlistment in March 1952, the Veteran's weight was noted as 139 pounds.  At separation from service in October 1957 the Veteran's weight was noted as 163 pounds.  The separation examination noted that the Veteran had "lost 20 pounds in New Orleans but has gained it back in last several months."

On VA examination in April 1962 the Veteran's weight was 168 pounds.  On VA examination in June 1963 his weight was 162 pounds.  In March 1977 his weight was noted as 203 pounds.  

A VA treatment record in July 2002 noted that the Veteran reported weight loss over the past month.  His weight was 184 pounds, which was noted to be down 10 pounds over the last year.  The assessment was mild weight loss, not otherwise specified.  An addendum noted that his symptoms were consistent with H. pylori infection, and he was treated with antibiotic therapy.  The Veteran was diagnosed with colon cancer in October 2002.  

In October 2005 the Veteran's weight was 190 pounds.  In April 2008 the Veteran's weight was 208 pounds.  In March 2009, his weight was 196 pounds.  In February 2010 his weight was 180 pounds.  A December 2012 VA examination noted the Veteran's weight as 193 pounds, with no weight change.  His nutritional status was described as good.  In October 2013 the Veteran's weight was 204 pounds.

While the Veteran's weight has fluctuated somewhat over the years, the record does not contain any diagnosis of a disability manifested by weight loss at any time during the appeals period.  Therefore, in the absence of a current clinical diagnosis, service connection for weight loss must be denied.  See Brammer, 3 Vet. App. at 225 (in the absence of proof of the presently claimed disability, there can be no valid claim); see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, the criteria for weight loss have not been met.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Diabetes Mellitus

The service treatment records do not contain a diagnosis of diabetes mellitus.  

In January 1972, the Veteran's fasting blood sugar was noted to within normal limits.  The VA treatment records indicate that the Veteran's diabetes mellitus was diagnosed in the 1990s.

There is no evidence that diabetes mellitus was present in service.  In addition, there is no evidence that the Veteran was diagnosed with diabetes mellitus within one year of his October 1957 discharge from active duty service.  As noted, the initial diagnosis was decades after his separation from service.  For these reasons, service connection for diabetes mellitus on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence of record also does not support the claim for service connection for diabetes mellitus on a direct basis.  While the Veteran filed a claim that his diabetes mellitus is related to service, the question of whether it is related to his military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in this case.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In the absence of any probative evidence establishing that the Veteran's diabetes mellitus is etiologically related to service, service connection is not warranted on a direct basis and the claim must be denied.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim of entitlement to service connection for diabetes mellitus, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 54.

Paranoid Schizophrenia

The Veteran contends that service connection for paranoid schizophrenia is warranted.  In this regard, the Board notes that service connection is in effect for posttraumatic stress disorder (PTSD) with delusional disorder, and that a 100 percent rating has been in effect for this disability throughout the appeals period.

The service treatment records do not contain any findings of paranoid schizophrenia.  In September 1966 the Veteran was treated for anxiety reaction with conversion features.  In January 1972 the Veteran was hospitalized with a diagnosis of chronic undifferentiated schizophrenia with hysterical episodes and unsystematized paranoid components.  In January 1975, he was hospitalized with paranoid schizophrenia.  A VA examination in March 1977 included a diagnosis of chronic paranoid schizophrenia.

A VA psychiatric examination was conducted in October 2012.  The examiner reviewed and summarized the relevant medical history, including the Veteran's past treatment for schizophrenia.  The examiner found that the Veteran's current psychiatric diagnosis was PTSD with delusional disorder.  

As paranoid schizophrenia is not shown by the medical evidence during the appeals period, service connection is not warranted for that disability.  See Brammer, 3 Vet. App. at 225.  However, as noted above, service connection has been granted for PTSD with delusional disorder, and the Veteran is in receipt of a 100 percent schedular rating for his service connected psychiatric symptoms.




III.  Effective Dates

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A. The Veteran contends earlier effective dates are warranted for the grants of service connection for neurological impairment of the right and left upper and right and left lower extremities; visual defect; voiding dysfunction; chronic constipation; and seizure disorder.

The rating decision on appeal granted service connection for neurological impairment of the right and left upper and right and left lower extremities; visual defect; voiding dysfunction; chronic constipation; and seizure disorder.  The basis for the grants of service connection was that these disabilities were secondary to the Veteran's service connected traumatic brain injury (TBI).  An effective date of February 28, 2011 was assigned for the awards of service connection for each of the disabilities.  The Veteran filed a notice of disagreement with the assigned effective dates for the awards of service connection for neurological impairment of the right and left upper and right and left lower extremities; visual defect; voiding dysfunction; chronic constipation; and seizure disorder.

The Veteran has not filed a notice of disagreement with the award of service connection for TBI, which was also granted in the June 2013 rating decision on appeal.  

A June 1962 Board decision denied service connection for residuals of a subarachnoid hemorrhage with secondary communicating hydrocephalus manifested by posterior neck pain, a chronic brain syndrome, and impairment of field of vision.  

A June 2007 rating decision denied service connection for residuals of head trauma and headaches.  No new and material evidence was received within one year of the June 2007 decision.  See 38 C.F.R. § 3.156 (b) (2016).  That rating decision was not timely appealed and became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

The United States Court of Appeals for Veterans Claims (Court) has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

The Veteran filed his current claim to reopen the previously denied claim on February 28, 2011.  As noted above, the effective date of an award based on a claim reopened after final adjudication of compensation shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Here, as the grants of service connection for neurological impairment of the right and left upper and right and left lower extremities; visual defect; voiding dysfunction; chronic constipation; and seizure disorder, were all granted on the basis that they were secondary to the service connected TBI.  It follows that the effective dates of the awards of secondary service connection cannot be earlier than the effective date of the underlying service connected disability, in this case TBI.

In sum, as the June 2007 rating decision is final, and the claim to reopen the claim of service connection for residuals of a head injury was received on February 28, 2011, effective dates earlier than February 28, 2011 for the grant of service connection for TBI and the secondary awards of neurological impairment of the right and left upper and right and left lower extremities; visual defect; voiding dysfunction; chronic constipation; and seizure disorder are not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. The Veteran also contends that he is entitled to an earlier effective date for the award of service connection for PTSD with delusional disorder.  

Service connection for PTSD with delusional disorder was granted in a November 2012 rating decision.  An effective date of February 28, 2011 was assigned for the award of service connection.  The Veteran did file a timely notice of disagreement with that rating decision.

More than one year later, in January 2014, the Veteran filed a notice of disagreement that included the effective date of the award of service connection for PTSD with delusional disorder.  

An unappealed final rating decision, may be overturned on the basis of clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016).  The Board notes that the appellant has not filed a motion to revise the November 2012 rating decision based on CUE even with a sympathetic reading of the record.

The appellant filed the current freestanding claim for an earlier effective date in January 2014.  A freestanding claim for an earlier effective date is not a proper claim subject to adjudication.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rather, it is instead appropriate to dismiss such a "claim" because it cannot be entertained.  Id.  An appellant can only establish an earlier effective date following a final rating decision through the mechanism of demonstrating CUE in that rating action, and the appellant has not alleged that the November 2012 rating decision contained CUE.  Therefore, the claim of entitlement to earlier effective date for the award of service connection for PTSD with delusional disorder must be dismissed.


ORDER

Service connection for pneumonia is denied.

Service connection for hypertension is denied.

Service connection for colon cancer is denied.

Service connection for erectile dysfunction is denied.

Service connection for skin condition as a result of exposure to herbicides is denied.

Service connection for a disability manifested by weight loss is denied.

Service connection for diabetes mellitus is denied.

Service connection for paranoid schizophrenia is denied.

An effective date prior to February 28, 2011, for the award of service connection for right lower extremity neurological impairment associated with subarachnoid hemorrhage as secondary to the service connected disability of traumatic brain injury, is denied.

An effective date prior to February 28, 2011, for the award of service connection for right upper extremity neurological impairment associated with subarachnoid hemorrhage as secondary to the service connected disability of traumatic brain injury, is denied.

An effective date prior to February 28, 2011, for the award of service connection for left lower extremity neurological impairment associated with subarachnoid hemorrhage as secondary to the service connected disability of traumatic brain injury, is denied.

An effective date prior to February 28, 2011, for the award of service connection for left upper extremity neurological impairment associated with subarachnoid hemorrhage as secondary to the service connected disability of traumatic brain injury, is denied.

An effective date prior to February 28, 2011, for the award of service connection for visual defect associated with subarachnoid hemorrhage as secondary to the service connected disability of traumatic brain injury, is denied.

An effective date prior to February 28, 2011, for the award of service connection for voiding dysfunction associated with subarachnoid hemorrhage as secondary to the service connected disability of traumatic brain injury, is denied.

An effective date prior to February 28, 2011, for the award of service connection for chronic constipation associated with subarachnoid hemorrhage as secondary to the service connected disability of traumatic brain injury, is denied.

An effective date prior to February 28, 2011, for the award of service connection for seizure disorder associated with subarachnoid hemorrhage as secondary to the service connected disability of traumatic brain injury, is denied.

The appeal of the denial of an effective date prior to February 28, 2011, for the award of service connection for PTSD with delusional disorder is dismissed.


REMAND

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

The Veteran contends that he has degenerative joint disease of the lumbar and cervical spine that are related to his service.  The service treatment records note that in June 1957 the Veteran was seen with a history of backache for two weeks.  Tenseness of the lumbar musculature was noted, and the assessment was low back syndrome.  On VA examination in April 1962 the Veteran reported a back ache for one month.  In July 1995 arthritis of the lumbar spine was noted.  A May 2010 MRI noted lumbar spondylosis.  

The Veteran is service-connected for TBI.  In May 1961, he was noted to have posterior neck pain, probably functional.  On VA examination in April 1962, the Veteran reported severe pressure in the back of his head into the neck, as well as bilateral pain and numbness of the right arm and leg.  Degenerative spondylosis of the cervical spine was noted in December 1996.

A VA examination is necessary to determine the current nature of any lumbar and cervical spine disabilities and their relationship to service or to a service connected disability.

The Veteran also contends that service connection for tuberculosis is warranted.  The service treatment records note that in June 1954 he had a positive PPD test.  In June 2011, the Veteran also had a positive PPD test, and latent tuberculosis was noted.  Chest X-ray at that time showed no active disease, but the Veteran was prescribed isoniazid and pyridoxine for 6 months.  A VA examination is necessary to determine whether the Veteran currently has tuberculosis related to the in-service findings.  

Finally, additional development is needed for the claims for compensable initial ratings for service-connected TBI and headaches.  With respect to the Veteran's claim for compensable initial ratings for service-connected headaches, he has not been provided with a VA examination to assess the current nature and extent of the service connected headaches.  Further, the VA TBI examiner in June 2013 did not fully complete the examination form; medical findings relevant to the rating of the TBI disability were not made.  Thus, the Veteran must be provided with current examinations to assess the extent of his service connected TBI and headaches.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination that addresses the nature, extent, onset, and etiology of any low back and neck disabilities found to be present.  The electronic claims file must be made available and reviewed by the examiner.  The examiner must consider the in-service back complaints of the Veteran.

For each low back and neck disability found to be present, the examiner must state whether:

a) it is at least as likely as not (a degree of probability of 50 percent or higher) that any such condition is related to or had its onset in service, and

b) it is at least as likely as not (a degree of probability of 50 percent or higher) that any such condition was caused or aggravated by his service-connected TBI.  If aggravation is found, the examiner must determine the baseline level of such disability prior to aggravation. 

The examination report should include a complete rationale for all opinions expressed.


2.  Schedule the Veteran for an appropriate VA examination by an appropriate medical professional to determine the etiology of any tuberculosis or residuals of tuberculosis present during the period of the claim.  The electronic claims file must be made available to the examiner.  Any indicated studies must be performed.

Following the examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must first address whether active or inactive tuberculosis or residuals of tuberculosis have been present at any time during the pendency of the claim.  

If so, the examiner provide an opinion as to whether the active or inactive tuberculosis is related to the Veteran's military service, to include the inservice positive PPD test.  The examination report should include a complete rationale for all opinions expressed.

3.  Schedule the Veteran for a neurological examination to determine the nature, extent and severity of his service-connected headaches, and the impact of that disability alone on his occupational functioning and daily activities.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported in detail. 

The examination should include a report of all pertinent findings to include a description of all symptomatology associated with the service-connected headaches.  The examiner should comment as to the nature and frequency of the Veteran's headaches and state whether they are characteristic prostrating attacks; and if so, estimate the average number of such attacks over the last several months, and describe the length and severity of such attacks.  The examiner should identify any other residual symptoms associated only with the service-connected headaches. 

The examiner should specifically opine as to whether the Veteran's headaches by themselves are productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The examination report should include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for a VA TBI examination(s) conducted by an appropriate physician to determine the current severity of his service-connected TBI.  The entire record, to include a copy of this Remand, must be made available to, and reviewed by, the examiner(s).  All indicated tests and studies must be accomplished. 

Based on the examination results, the examiner is asked to identify, and provide an assessment of the current nature and severity of, all service-connected TBI residuals, consistent with the scheduler criteria for evaluating residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  

In making his or her assessment, the examiner should identify all comorbid physical, neurological, mental, or eye disorder(s), and state whether each is shown to be caused by the Veteran's TBI.  If not, then, with respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of TBI.  If the manifestations cannot clearly be distinguished, then the examiner should clearly so state.

5.  Then, readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


